Appeal from an order of the County Court, Westchester County, granting respondent’s application in the nature of a writ of error coram nobis to vacate a judgment of said court rendered October 1, 1923 convicting him, on his plea of guilty, of burglary in the third degree. The application was made on the ground that respondent was not advised of his right to counsel and was not represented by counsel. Order reversed on the law and the facts and proceeding remitted to the County Court, Westchester County, for further proceedings not inconsistent herewith. The clear and detailed testimony of the learned former County Judge who presided at the arraignment, accredited by the learned County Judge who conducted the hearing in this proceeding, shows, together with undisputed documentary proof, that respondent was well aware of the nature of, and was accorded, his constitutional rights. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur. [2 Misc 2d 217.]